Citation Nr: 0602510	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  99-02 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York




THE ISSUE

Entitlement to an initial compensable rating for residuals of 
a fracture of the right fifth metatarsal.  




ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The veteran served on active duty from July 1996 to March 
1997.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 1997 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.  


FINDING OF FACT

Since being discharged from the military, the veteran has had 
no more than mild impairment in her right fifth metatarsal as 
a residual of the fracture she sustained in service.  


CONCLUSION OF LAW

The criteria are not met for a compensable rating for the 
residuals of the fracture of the right fifth metatarsal.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.7, 4.10, 4.40, 4.45, 4.59, and 4.71a, Code 5284 
(2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duty to notify and assist claimants.



Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

In this case, the RO has had an opportunity to consider the 
claim on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of the December 1998 statement of the case, the 
various supplemental statements of the case, and December 
2003 and March 2005 RO letters to the veteran notifying her 
of the VCAA, she has been advised of the laws and regulations 
governing the claim on appeal and the evidence that she must 
supply and the evidence that VA would attempt to obtain.  
Thus, she may be considered to have been advised to submit 
any pertinent evidence in her possession.  Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005).  Finally, the Board 
notes that records of her VA treatment through November 2003 
have been obtained, and she has been provided VA compensation 
examinations by several physicians to assess the severity of 
her fracture residuals, including most recently in June 2005 
following the Board's October 2004 remand.  She has not 
identified any additional evidence not already on file that 
is obtainable.  See Conway v. Principi, 353 F. 3d. 1369 (Fed. 
Cir. 2004).  Therefore, the Board finds that the duty to 
assist also has been met.  

As well, the Board has considered the Court's holding in 
Pelegrini II that 38 U.S.C.A. § 5103(a) requires VA to 
provide notice to the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim before any 
initial unfavorable agency of original jurisdiction decision.  
Here, though, the RO's initial decision in June 1997 was 
several years prior to the enactment of the VCAA in November 
2000.  So the RO could not possibly have complied with a law 
that did not yet even exist.  And in Pelegrini II, the Court 
clarified that in these type situations, VA does not have to 
vitiate that initial decision and start the whole 
adjudicatory process anew - as if that decision never 
occurred.  Rather, VA need only ensure the veteran receives 
or since has received content-complying notice such that he 
or she is not prejudiced.  And this has occurred in this 
instance, as the veteran's claims have been reconsidered 
since providing her VCAA content-complying notice in December 
2003 and March 2005, as evidenced by the statement of the 
case (SOC) and various supplemental SOCs (SSOCs).  The RO 
issued the most recent SSOC in September 2005, 
after completing the additional development requested in the 
Board's October 2004 remand.  See also Mayfield, supra.  

Analysis

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.  
Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All reasonable doubt is resolved 
in the veteran's favor.  38 C.F.R. § 4.3.

The current appeal arose from the veteran's disagreement with 
the initial rating assigned following the grant of service 
connection for her right foot fracture residuals.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), the United States 
Court of Appeals for Veterans Claims (Court) noted the 
distinction between a claim for an increased rating for an 
established service-connected disability and an appeal from 
the initial rating assigned for a disability upon service 
connection.  The latter situation requires evaluating the 
level of impairment attributable to the disability throughout 
the entire period from the effective date of the award, 
considering the possibility of a "staged" rating.  See 
Fenderson, 12 Vet. App. at 125-26.  

A compensable rating for residuals of a foot injury requires 
at least moderate impairment.  38 C.F.R. § 4.71a, Code 5284.

The service medical records (SMRs) show the veteran fractured 
her right fifth metatarsal in September 1996.  The foot was 
casted initially and she was subsequently seen on several 
occasions during service complaining of foot pain.  

The veteran has been afforded VA compensation examinations by 
several examiners during the course of her appeal, most 
recently in June 2005.  The only abnormal clinical finding 
noted by any examiner since her separation from service has 
been slight tenderness over the right fifth metatarsal.  Her 
primary complaint continued to be mild pain in the lateral 
aspect of her right foot after walking a long distance.  One 
examiner in June 2005, however, indicated the pain was not 
related to the healed fracture of the right fifth metatarsal 
bone.  This, in turn, means that, despite the veteran's 
subjective complaints, there is no objective clinical 
evidence substantiating them of additional functional 
impairment in this extremity from pain or, for example, 
premature/excess fatigability, weakness, or incoordination, 
etc.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See also DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

And although the veteran also has complained of swelling in 
her legs, no examiner has noted any swelling or indicated it 
was attributable to the well-healed and generally 
asymptomatic right foot fracture.  See, e.g., Mittleider v. 
West, 11 Vet. App. 181, 182 (1998) (VA must be able to 
clinically distinguish, by competent medical opinion, 
between symptoms attributable to the 
service-connected disability at issue from those that are 
not; only if VA is unable to does VA have to presume the 
symptoms in question are part and parcel of the service-
connected disability).

Also of record are numerous VA clinical records dated through 
November 2003.  None of these records notes any complaints 
referable to the veteran's right foot or contains any 
pertinent abnormal clinical findings.  

Based on the medical evidence of record, the Board finds that 
the residuals of the service-connected right fifth metatarsal 
fracture are productive of no more than mild impairment - 
much less than the moderate impairment required for a 
compensable rating.  And in making this determination, the 
Board has considered the reasonable-doubt doctrine, as set 
forth at 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.3.  But 
since, for the reasons stated, the preponderance of the 
evidence is against the claim, this doctrine does not apply 
in this instance.  See, too, Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).

In exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation may be assigned that is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disorder.  38 C.F.R. § 3.321(b)(1).  Here, 
however, the Board believes the regular schedular standards 
applied in the current case adequately describe and provide 
for the veteran's disability level.  There is no evidence she 
has ever been hospitalized for treatment of her right foot 
disability since her separation from service.  Neither does 
the record reflect marked interference with employment.  She 
has submitted no evidence of excessive time off from work due 
to the disability or of concessions made by her employer 
because of it.  There simply is no evidence of any unusual or 
exceptional circumstances that would take her case outside 
the norm so as to warrant referral to VA's Compensation and 
Pension Service for consideration of an extraschedular 
rating.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 287 
(2000); VAOPGCPREC 6-96.  





ORDER

The claim for an initial compensable rating for the residuals 
of a fracture of the right fifth metatarsal is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


